|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN DlV|S|ON

GARRETT DAY LLC, et a/.,

Plainth°fs,

v. _ Case No. 3:15-cv-36
lNTERNATloNAL PAPER JUDGE WALTER H. RlCE
COl\/|PANY, et a/.,

Defendants.

 

DEC|S|ON AND ENTRY SUSTA|N|NG |N PART AND OVERRUL|NG
|N PART |V|OTlON TO STAY D|SCOVERY PEND|NG RESOLUT|ON
OF THE HPP DEFENDANTS' |V|OT|ON FOR SU|V||V|ARY JUDG|V|ENT
(DOC. #249) AND DEFENDANTS' JO|NT i\/|OT|ON FOR STAY
PEND|NG RUL|NGS ON |V|OT|ONS FOF€ SUN||V|ARY JUDGN|ENT
ON FACTS (DOC. #252); RESERV|NG RUL|NG ON PLA|NT|FFS'
lVlOT|ON FOR LEAVE TO SEEK ll\l EXCESS OF FORTY REOUESTS
FOR AD|VI|SS|ON (DOC. #250)

 

As discussed during the conference call held on October 26, 2018, the Court
SUSTA|NS lN PART and OVERRULES lN PART Defendants’ motions to stay
discovery pending resolution of the fact-based motions for summary judgment
that are currently pending. Docs. ##249, 252. Fo|lowing the completion of the two
remaining expert witness depositions, to be completed by November 2, 2018, all
remaining discovery is stayed pending the resolution of the motions for summary
judgment Plaintiffs, having chosen to proceed With these two remaining

depositions, will be responsible for a fair percentage of the associated costs of

defending those depositions, § the Court sustains any of the pending motions for
&mnnmyhmgmeminwhmeorpmt

As agreed during the conference ca||, the Court also RESERVES RUL|NG on
Plaintiffs' motion for leave to seek in excess of 40 requests for admission, Doc.
#250, pending resolution of the summary judgment motions, which may render
rnoottherequemsforadnusmon.

After the Court rules on those motions, it Will establish a new deadline for
filing expert-based summary judgment motions and adjust the trial schedule i_f

necessa ry.

Date; october 29, 2018 MY/`*\C»

 

WALTEFl H. R|CE
UN|TED STATES D|STR|CT JUDGE

